 In the Matter of FLORENCE PIPE FOUNDRY & MACHINE CO.,anadSTEELWORKERS ORGANIZINGCOMMITTEE,ON BEHALF OF ITSELF AND OFLODGE 2040, AMALGAMATED ASSOCIATION OF IRON, STEEL AND TINWORKERS OFNORTH AMERICACase No. R-1460CERTIFICATION OF REPRESENTATIVESFebruary 15,1940On September 13, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case., On November 8, 1939, the Board issued a Sup-plemental Decision and Second Direction of Election,'- setting forththe results of the election conducted pursuant to the previous Direc-tion and directing a further election because of the indecisive resultof the balloting.On November 25, 1939, and January 9, 1940, theBoard amended its Second Direction of Election with respect to thedate on which the election was directed to be held.-'Pursuant tothe Second Direction of Election and amendments thereto, an. elec-tion by secret ballot was conducted on January 23, 1940, under thedirection and supervision of the Regional Director for the FourthRegion (Philadelphia, Pennsylvania).On- January-26,-4940, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,issued an Election Report, copies of which were duly served uponthe parties.No objections to the conduct of the ballot or the Elec-tion Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reported asfollows :Total numbereligible_______________________________________ 561Total number ofballots cast________________________________ 485Total number of ballots cast for Lodge 2040, AmalgamatedAssociationof Iron, Steel and Tin Workers of NorthAmerica, affiliated with the Steel Workers Organizing Com-mittee and the Congressof Industrial Organizations--------263115 N. L. R. B. 250.117 N. L. R. B. 415.s 17 N. L. R. B. 417; 19 N. L.R. B. 248.20 N. L. R. B., No. 42.450 FLORENCE PIPE FOUNDRY & MACHINE CO.451Total number of ballots cast against Lodge 2040, AmalgamatedAssociation of Iron, Steel and Tin Workers of North America,affiliated with the Steel Workers Organizing Committee andthe Congress of Industrial Organizations__________________ 215Total number of blank ballots -------------------------------0Total number of void ballots________________________________0Total number of challenged ballots__________________________7In view of the fact that the challenged ballots could have no effecton the results of the election, they were not counted or ruled uponby the Regional Director.By virtue of and pursuant to.-the power vested in the National LaborRelations Board by Section- 9 .(c) ofAhe National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamendedIT IS HEREBY CERTIFIED that Lodge 2040, Amalgamated Associationof Iron, Steel and Tin Workers of North America, affiliated with theSteelWorkers Organizing Committee and the Congress of IndustrialOrganizations, has been designated and selected by a majority of allproduction and maintenance employees of the Florence Pipe Foundry& Machine Co., Florence, New Jersey, excluding foremen, clerical em-ployees, and employees whose duties are exclusively supervisory, astheir representative for the purpose of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, Lodge 2040, Amalgamated Association of Iron,Steel and Tin Workers of North America, affiliated with the SteelWorkers Organizing Committee and the Congress of Industrial Or-ganizations, is the exclusive bargaining representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.Mn. WILLIAM M. LEISERSON took no part in the consideration of theabove Certification of Representatives.